DETAILED ACTION
This Office Action is responsive to the amendment filed on 12/30/2020.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
 

Claim Rejections - 35 USC § 103
Claims 1-3, 5-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al, JP2014-101492, in view of Kaneko et al, EP1243625.
Shimomura et al, US2015/0275008, has been utilized as an equivalent English translation of JP2014-101492 for the preparation of this Action.
The disclosure of Shimomura is discussed in the previous Office Actions incorporated herein by reference (for claims 1-3, 5-12, 14).
Shimomura teaches that the aqueous solvent of the prior art ink may be a combination of water and a water soluble organic solvent that is usually used in the ink jet field (¶0052).
Shimomura is silent regarding the inclusion of a solvent which is a polyol compound having eight or more carbon atoms or a glycol ether compound.
Kaneko discloses the production of an aqueous ink used in ink jet printing, wherein said ink comprises a combination of 2,2,4-trimethyl-1,3-pentanediol, corresponding to the claimed polyol (for claims 1, 15), and a polyoxyethylene alkylether of the formula R1O(CH2CH2O)p
Shimomura and Kaneko are both directed towards the same field of endeavor-i.e., the production of aqueous inks for use in ink jet printing applications. Barring a showing of evidence of demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the ink composition of Shimomura by adding a combination of 2,2,4-trimethyl-1,3-pentanediol and polyoxyethylene alkylether, in order to obtain a final ink having the improved penetrability taught by Kaneko (for claims 1, 15). Additionally, it would have been obvious to modify the aqueous ink composition of Shimomura by adding a low volatile solvent such as ethylene glycol monoethyl ether in order to prevent clogging of the injection nozzle, also as taught by Kaneko (for claims 16, 17).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shimomura et al, JP2014-101492, and Kaneko et al, EP1243625,  as applied to claims 1-3, 5-12, and 14-17 above, and further in view of Nagase et al, US2011/0292113.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Response to Arguments
Applicant’s arguments, filed 12/30/2020, with respect to the rejection(s) of claim(s) over Shimomura et al, JP2014-101492 have been fully considered and are persuasive.   However, upon further consideration, a new ground(s) of rejection is made in view of the 
Regarding the allegedly unexpected results: Applicant argues that the claimed invention yields unexpected results, citing the specification. The cited portion of the specification (page 8: lines 16-17) is reproduced below.

    PNG
    media_image1.png
    49
    615
    media_image1.png
    Greyscale

"It is well settled that unexpected results must be established by factual evidence”; see In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.") (MPEP § 716.01(c)(I)). The arguments of counsel cannot take the place of evidence in the record; see In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP § 716.01(c)(II)). See also Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory statements that results were "unexpected," unsupported by objective factual evidence, were considered but were not found to be of substantial evidentiary value) (MPEP § 716.01(c)(III)).
The cited portion of the specification does not disclose experimental data or any other form of objective, factual evidence to substantiate the allegation that the claimed invention yields unexpected results.  In the absence of such evidence, applicant’s statement that the claimed invention yields unexpected results constitutes mere argument. In contrast, Kaneko teaches that it was known to add a combination of 2, 2, 4-trimethyl-1,3-pentanediol and the polyoxyethylene alkylether to aqueous inkjet inks, in 
Finally, as discussed earlier in this Action, Kaneko teaches that the addition of a combination of 2, 2, 4-trimethyl-1,3-pentanediol and the polyoxyethylene alkylether results in a final aqueous ink characterized by high penetrability. Additionally, note that Sasada et al, US2009/0203823, discloses that it was known in the art that polyol compounds were used as penetration agents in aqueous inks (abstract, ¶0122). "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof"; see In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (MPEP § 716.02(c)). As taught by the prior art, polyols such as 2, 2, 4-trimethyl-1,3-pentanediol were known in the art as additives used to improve the penetration of an aqueous ink into the recording medium. The evidence of record therefore does not support applicant’s allegation that increased penetrability would have been unexpected by an ordinary artisan. The prior art teaches that the addition of such polyols to an aqueous ink results in a final composition having improved penetration characteristics; contrary to applicant’s argument, the ordinary artisan therefore would have expected the cited result. Applicant’s argument that the claimed invention yields unexpected results therefore is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/IRINA S ZEMEL/Primary Examiner, Art Unit 1765